           Case 2:19-cr-00301-GMN-DJA Document 100 Filed 07/28/20 Page 1 of 4



 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     christopher.lin@usdoj.gov
 6
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                    )
                                                  )   Case No.: 2:19-cr-00301-GMN-DJA
10                   Plaintiff,                   )
                                                  )   STIPULATION TO CONTINUE THE
11                                                )   CHANGE OF PLEA DATE
            vs.                                   )   (Second Request)
                                                  )
12   JAMAJE BAILEY,                               )
                                                  )
13                   Defendant.                   )
                                                  )
14

15          IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

16   Trutanich, United States Attorney, District of Nevada, CHRISTOPHER LIN, Assistant

17   United States Attorney, representing the United States of America, and JAMES

18   ORONOZ, Esq., counsel for defendant BAILEY:

19          THAT THE CHANGE OF PLEA HEARINGS CURRENLTY SCHEDULED on

20   August 5, 2020 at 1:00 P.M, be continued and reset no earlier than 30 days when

21   convenient for the Court.

22   1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of

23          Nevada issued Temporary General Order 2020-03, which found that due to the

24          outbreak of the coronavirus disease 2019 (“COVID-2019”) in the District of
          Case 2:19-cr-00301-GMN-DJA Document 100 Filed 07/28/20 Page 2 of 4



 1         Nevada, the declaration by the Governor of the State of Nevada of a public health

 2         emergency due to the spread of COVID-19 in Nevada, and the declaration of local

 3         emergencies by local governments due to COVID-19, including Clark County, the

 4         Court has sustained “reduced ability to obtain an adequate spectrum of jurors,” and

 5         it noted the effects of public health recommendations, including “social distancing

 6         measures.” General Order 2020-03 accordingly continued all civil and criminal

 7         trials until April 10, 2020, pending further order of the Court and found that “the

 8         ends of justice are best served by ordering the continuances, which outweighs the

 9         best interests of the public and any defendant’s right to a speedy trial under 18

10         U.S.C. § 3161(h)(7)(A).”

11   2.    On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

12         Nevada issued Temporary General Order 2020-04 (collectively with General Order

13         2020-03, “the General Orders”), which noted that “the COVID-19 pandemic has

14         continued to spread,” resulting in the need for “more aggressive social-distancing

15         measures.” The Court noted further that, “[o]n March 17, 2020, the Governor of the

16         State of Nevada ordered the closure of many business establishments and strongly

17         encouraged all citizens to stay home.” Accordingly, the Court ordered the

18         temporary closure of the Clerk’s office, and implemented other changes, including

19         “striving to eliminate in-person court appearances.” In the event any hearing must

20         go forward, the Court will conduct the hearing via video or teleconference. The

21         Court will vacate or amend General Order 2020-04 no later than April 30, 2020.

22   3.    On March 30, 2020, TGO 2020-05 (collectively with TGO 2020-03 and TGO 2020-

23         04), noting that “the Judicial Conference of the United States found that emergency

24         conditions due to the national emergency declared by the President have affected
                                               2
          Case 2:19-cr-00301-GMN-DJA Document 100 Filed 07/28/20 Page 3 of 4



 1          and will materially affect the functioning of the federal courts generally.” TGO

 2          2020-05 further stated that felony pleas and sentencings could not be conducted in

 3          person without “seriously jeopardizing public health and safety” and should only be

 4          held via video conference if postponing the proceedings would cause “serious harm

 5          to the interests of justice.” This authorization is effective for 90 days.

 6   4.     On April 9, 2020, the Chief Judge of the U.S. District Court for the District of

 7          Nevada issued an Amendment to the Temporary General Order 2020-03 further

 8          continuing criminal trials past April 10, 2020.

 9          In light of the ongoing health concerns surrounding the COVID-19 virus, counsel

10   for defendant and counsel for the Government agree to this continuance. This continuance

11   is not sought for the purpose of delay but to adhere to recommendations related to

12   prevention and spread of COVID-19. Further, counsel for the defendant agrees that this

13   delay will not cause serious harm to the interest of justice and the defendant agrees. No

14   prejudice to the defendant will occur because of this continuance. The defendant agrees to

15   this continuance.

16          This is the second request for a continuance of the change of plea date.

17             DATED this 27th day of July, 2020.

18
                                                  NICHOLAS A. TRUTANICH
19                                                United States Attorney

20
                                                  /s/ Christopher Lin_____________
21                                                CHRISTOPHER LIN
                                                  Assistant United States Attorney
22

23                                                /s/ James Oronoz   _________
                                                  JAMES ORONOZ, ESQ.
24                                                Counsel for Defendant BAILEY
                                                 3
          Case 2:19-cr-00301-GMN-DJA Document 100 Filed 07/28/20 Page 4 of 4



 1
                                UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                     )
 4                                                 )   Case No.: 2:19-cr-00301-GMN-DJA
                   Plaintiff,                      )
                                                   )   ORDER TO CONTINUE THE
 5                                                 )   CHANGE OF PLEA DATE
           vs.                                     )
 6                                                 )
     JAMAJE BAILEY,                                )
 7                                                 )
                   Defendants.                     )
 8                                                 )
                                                   )
 9

10         Based on the stipulation of counsel, the Court finds that good cause exists to continue

11   Defendant BAILEY’s change of plea date currently set for August 5, 2020 at 1:00 P.M., to

12   September 23, 2020 at 12:00 p.m. in Courtroom 7D before Judge Gloria M. Navarro.

13

14         DATED this 28
                      ___ day of July, 2020.

15
                                               __________________________________
16
                                               UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24
                                               4
